Citation Nr: 1550532	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-26 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a gastrointestinal disorder, to include diverticulitis.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for a right knee disorder. 

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to May 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, June 2010, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In November 2014, the Veteran filed a claim for entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  Specifically, he asserted that he last worked full-time as a carpenter in May 2008 and that his service-connected right knee disorder, along with his service-connected back, neck, and psychiatric disorders, prevented him from securing or following any substantially gainful occupation.  Although the RO issued a September 2015 rating decision that denied the Veteran's claim seeking TDIU, the Board observes that a request for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU is listed as an issue on appeal.

The issues of entitlement to service connection for hepatitis C and entitlement to TDIU are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's gastrointestinal disorder, diagnosed as diverticulitis, is not shown to be related to his active military service.  


2.  Throughout the appeal period, the Veteran's service-connected right knee disorder was manifested primarily by painful or limited motion of a major joint, limitation of flexion ranging from 120 to 130, and normal extension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder, diagnosed as diverticulitis, have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for a right knee disorder, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran's claim seeking an increased disability rating for his service-connected right knee disorder concerns the initial rating assigned after service connection has been granted.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Even so, the RO's August 2008 and March 2009 letters to the Veteran explained what type of information and evidence was needed to establish an increased disability rating and informed him that an effective date for the award of benefits would be assigned if service connection was granted.  These letters also discussed the factors considered in establishing the effective date.  No further notice as to this claim is needed as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence and testimony.

Regarding the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, to include diverticulitis, the RO's July 2009 and October 2009 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue of entitlement to service connection for a gastrointestinal disorder, to include diverticulitis, on appeal. 

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded VA examinations of his right knee in September 2008 and July 2010.  The VA examiners who conducted these examinations thoroughly reviewed the evidence of record, performed a comprehensive in-person evaluation of the Veteran, and provided medical opinions with supporting rationale for all conclusions reached.  The Board finds that the diagnostic reports and medical opinions from these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In October 2012, the Board remanded the issues of entitlement to an initial disability evaluation in excess of 10 percent for a right knee disorder and entitlement to service connection for a gastrointestinal disorder, to include diverticulitis.  In its remand directives, the Board observed that the Veteran's service-connected right knee disorder was last evaluated in July 2010 and that he had subsequently reported that his right knee disorder had increased in severity.  The Board instructed the RO to schedule the Veteran for a new VA examination to ascertain the current severity of his service-connected right knee disorder.  Moreover, based on the medical and lay evidence of record, the Board directed the RO to schedule the Veteran for a VA gastrointestinal examination and to obtain a VA medical opinion addressing the relationship between the Veteran's currently diagnosed diverticulitis and his military service.

In January 2013, the Veteran was afforded VA examinations of his right knee disorder and his diverticulitis.  The VA examiners who conducted these examinations thoroughly reviewed the evidence of record, performed a comprehensive in-person evaluation of the Veteran, and provided medical opinions with supporting rationale for all conclusions reached.  These examiners also reported the functional effects of the Veteran's right knee disorder and diverticulitis on his daily activities and his ability to work.  The Board finds that the diagnostic reports and medical opinions from these examinations are adequate for evaluation purposes.   See Barr, 21 Vet. App. at 312.  Moreover, the Veteran has not claimed that either of these VA examinations was inadequate.  Id.  Having provided the Veteran with these examinations, the Board finds that there has been substantial compliance with its October 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Finally, there is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).




II.  Entitlement to Service Connection

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran is seeking entitlement to service connection for diverticulitis which he contends was incurred or aggravated during active military service.  In this regard, in his May 2011 notice of disagreement, the Veteran reported that he had multiple complaints related to diverticulitis in service.  However, in his July 2011 substantive appeal to the Board (VA Form 9), he reported that his diverticulitis was "aggravated" during service.  Specifically, he reported that he went to sick call multiple times for the condition, but that no follow-up was done.  He also claimed that having to perform physical training (PT) right after eating, without time to digest his food, "aggravated" his diverticulitis.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to diverticulitis or diverticulosis.  During an in-service in May 2007, the Veteran denied feeling tired or poorly and denied experiencing any lethargy or gastrointestinal symptoms; in June 2007, he denied any nausea, vomiting or diarrhea; and in October 2007, he denied gastrointestinal symptoms.  Additionally, September 2007 treatment records indicate that there was no diverticulitis of the colon found on examination.  January 2008 treatment records show that the Veteran complained of lower abdominal pain but also that he denied nausea or vomiting.  He was diagnosed with abdominal pain.

The Veteran was afforded a VA general medical examination in September 2008.  He denied any history of nausea, vomiting, diarrhea, constipation, indigestion, heartburn, hemorrhoids, hernia, abdominal mass, abdominal swelling, regurgitation, jaundice, fecal incontinence, hematemesis, melena, pancreatitis, gallbladder attacks, or abdominal pain.  On physical examination, he was noted to be well-developed and well nourished, and bowel sounds were normal.

During VA treatment in November 2010, the Veteran complained of intense abdominal pain, chills and fever.  A computerized tomography scan of the abdomen revealed moderate to severe diverticulitis of the sigmoid colon.  Follow-up reports show treatment for recurrent diverticulitis without any abscesses.  In January 2011, the Veteran underwent sigmoid resection for diverticulitis.

In October 2012, the Board remanded this matter.  The RO was instructed to schedule the Veteran for a new VA examination of his diverticulitis and to obtain a medical opinion addressing whether the Veteran's currently diagnosed diverticulitis was related to service.  38 U.S.C.A. § 5103A(d).  Specifically, the Board observed that the medical evidence of record contained competent evidence of a current diagnosis of diverticulitis and that the Veteran's reports of a continuity of symptomatology could satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Pursuant to the Board's October 2012 remand directives, the RO scheduled the Veteran for another VA examination in January 2013.  During that examination, the Veteran reported that he presented to sick call after suffering from abdominal pain and vomiting while in the military.  It was also noted that the Veteran denied having been formally diagnosed with diverticulitis while in service.  The examiner indicated that the Veteran had a resection of his large intestine in 2011 as a result of being diagnosed with diverticulitis 2010, status post laparoscopic sigmoid colectomy.  The Veteran reported that he felt well for about six months after the procedure but that the pain eventually returned.  The Veteran stated that the pain had gotten so severe at times that he presented to the emergency department on several occasions.  He also indicated that he continues to suffer from abdominal pain, cramping, and nausea about two times per week.  He reported his condition always worsened after eating greasy or spicy foods.  He denied having diarrhea or constipation but indicated that he had mostly small bowel movements consisting of loose stools (3-4 per day).  He denied taking any medication for his condition.  After reviewing the claims file and conducting a thorough interview and physical evaluation of the Veteran, and with consideration of the medical literature for a current understanding of the diverticulitis, the examiner opined that it was "less likely than not" that the Veteran's diverticulitis was related to a disease or injury during the Veteran's military service.  He observed that the Veteran's service treatment records did not support his contention that diverticulitis was incurred or caused by an in-service illness, which included the Veteran's treatment for abdominal pain associated with burning urination, without nausea or vomiting, dated in January 2008.

After reviewing the evidence of record, the Board finds that service connection is not warranted for the Veteran's current gastrointestinal disorder, diagnosed as diverticulitis.  In particular, the Board finds no competent and probative evidence linking the Veteran's current diverticulitis to his military service.  Although the Veteran contends that he first had diverticulitis while on active duty, he has not presented any evidence, other than his own statements, to support these assertions.  The Veteran's service treatment records are completely negative for any evidence of complaints, treatment or a diagnosis related to diverticulitis or diverticulosis.  In January 2008, the Veteran was treated for abdominal pain associated with burning urination, without nausea or vomiting.  However, there is no competent evidence establishing that this illness was the onset of diverticulitis.  

Finally, the Board finds the January 2013 VA examiner's medical opinion is highly probative regarding the relationship between the Veteran's current gastrointestinal disorder, diagnosed as diverticulitis, and his military service.  In particular, the VA examiner opined that it was "less likely than not" that the Veteran's diverticulitis was related to a disease or injury during the Veteran's military service.  The examiner observed that the Veteran's service treatment records did not support his contention that diverticulitis was incurred or caused by an in-service illness, which included the Veteran's treatment for abdominal pain associated with burning urination, without nausea or vomiting, dated in January 2008.  The Board places high probative value on this medical opinion because the VA examiner reviewed the evidence of record, including the Veteran's service treatment records, his post-service VA and private treatment records, his September 2008 and January 2013 examination reports, and his lay statements and testimony, and because the examiner provided a medical opinion along with rationale in support of that opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that "[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  As is true with any piece of evidence, the credibility and weight to be attached to this opinion is within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

To the extent that the Veteran has alleged that his gastrointestinal disorder, diagnosed as diverticulitis, is related to his military service, the Board observes that, as a lay person, he is competent to report symptoms that require only personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, however, that the Veteran, as a lay person, is not competent to link his symptoms to a specific diagnosed disability or to relate them to any instance of his military service, to include his in-service gastrointestinal issues.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

In this regard, the Veteran's statements as to the relationship between his gastrointestinal disorder, diagnosed as diverticulitis, and his military service are not within the realm of knowledge of a layperson.  Rather, the nature of diverticulitis is a complex question that requires expertise.  The diagnosis and determination of the etiology of diverticulitis concerns a medical disorder extending beyond an immediately observable cause-and-effect relationship.  There is no indication that the Veteran possesses such specialized knowledge, and, therefore, he is not competent in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Consequently, the Board finds that the Veteran's statements as to the cause of his current gastrointestinal disorder, diagnosed as diverticulitis, cannot be considered competent evidence sufficient to establish service connection.  

As there is no probative medical evidence linking the Veteran's current diverticulitis to his military service, service connection cannot be established.  Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran is seeking an increased initial evaluation for his service-connected right knee disorder, which was assigned a 10 percent disability rating under Diagnostic Codes 5003-5260.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2015).

Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2015).

Diagnostic Code 5260 pertains to limitation of flexion of the knee and provides that flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

On VA examination in September 2008, the Veteran reported that he twisted his right knee during a physical training drill running up and down stairs while on active duty.  He complained of pain the antero-lateral aspect of the knee.  The VA examiner observed that the Veteran was not treating his right knee disorder with therapy, bracing, or medication.  The Veteran complained of having difficulty with lifting and carrying, lack of stamina, and decreased strength in the lower right extremity.  Physical examination showed that the Veteran ambulated without a limp and that there was evidence of pain when kneeling and squatting.  The examiner noted that the Veteran's right patellar showed tenderness.  Range of motion revealed flexion limited to 130 degrees and normal extension.  Repetitive exercises showed pain at the extent of flexion.  The examiner noted that the right knee showed soft tissue and osseous structures that were normal.  The examiner provided a diagnosis of right knee chronic strain of the lateral collateral ligament.

In July 2010, the Veteran presented for a VA examination of his right knee.  The VA examiner reviewed the Veteran's medical records and noted that the Veteran's right knee disorder had its onset in 2007.  In particular, the Veteran indicated that he twisted his right knee in 2007 during a physical training drill running up and down stairs.  The Veteran reported that he continued to experience pain in his right knee.  He reported that his symptoms were isolated to the lateral aspect over the iliotibial band.  He indicated that he attended physical therapy and that he responded well to the treatment.  However, he stated that his activities remained limited and that his pain was progressively worse.  The examiner noted that the Veteran did not have a history of hospitalization or surgery for his condition.  Upon physical inspection, the examiner found no evidence of deformity; giving way; instability; stiffness; weakness; incoordination; decreased speed of joint motion; episodes of dislocation or subluxation; locking episodes; or effusions.  The examiner indicated that there were no symptoms of arthritis and no incapacitating episodes of arthritis.  The examiner observed that the Veteran's primary symptoms were pain and joint swelling and that his right knee condition resulted in severe flare-ups every one to two months for duration of 3 to 7 days.  It was noted that prolonged walking caused the flare-ups and that rest alleviated the pain.  The examiner noted that the flare-ups did not have an effect on the Veteran's loss of motion or other functional impairment.  The examiner observed that the Veteran was able to stand for 15 to 30 minutes and that he was able to walk more than one fourth of a mile (but less than one mile).  The examiner also observed that the Veteran occasionally or intermittently used a brace to assist with ambulation, that his gait was antalgic, and that he walked with a partial limp.  The examiner did not find any loss of a bone/ part of a bone, dislocations, or inflammatory arthritis.  The examiner observed that the Veteran had tenderness over the iliotibial band and lateral epicondyle distal femur and that the Veteran experienced clicks or snaps.  The examiner did not find any evidence of crepitus, a mass behind the knee, grinding, instability, patellar abnormality, or meniscus abnormality.  Right knee flexion was limited to 120 degrees, with objective evidence of pain with active motion on the right side.  Extension was normal.  There was objective evidence of pain following repetitive motion but no additional limitation after repetitive-use testing.  There was no joint ankylosis found.  X-rays were taken which showed no evidence of acute fractures, dislocations, or bony lesions; joint spaces within their normal limits; a small suprapatellar knee joint effusion; and otherwise unremarkable soft tissues.  Based on the x-rays, an impression of "no acute findings of the right knee" was provided.  The examiner provided a diagnosis of iliotibial bad insertion tendonitis of the right knee.  The examiner noted that the Veteran was not currently employed but that his right knee disorder would impact any occupational activities as a result of decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  The examiner reported that the Veteran's right knee disorder had no effect on grooming or feeding, a mild effect on shopping, a moderate effect on chores, dressing, and toileting, and a severe effect on exercise, sports, recreation, and traveling.

In January 2013, the Veteran underwent a VA examination of his right knee.  The VA examiner reviewed the claims file and interviewed the Veteran.  The examiner reported that the Veteran was formally diagnosed as having "minimal degenerative changes of the medial meniscus" in 2010.  Specifically, the examiner noted that a magnetic resonance imaging (MRI) scan taken in May 2010 showed "minimal degenerative changes . . . [at the] anterior horn medial meniscus . . . otherwise unremarkable."  The examiner noted that another MRI taken in June 2011 showed "mild edematous changes within the subcutaneous fat at the media knee; otherwise relatively unremarkable MRI examination."  The examiner observed that March 2011 x-rays showed "No acute disease."  The examiner noted that current x-rays also did not show any evidence of degenerative arthritis, traumatic arthritis, or patellar subluxation.  The Veteran indicated that his pain had increased since he was last evaluated in July 2010.  He reported that his pain was constant and located mostly at the lateral superior knee (described in terms of severity as a 4/10 at best and an 8/10 at worst).  He reported that aggravating factors included bending, standing, and walking.  He also reported that he was able to stand and walk about 20 minutes at time.  The Veteran denied taking any medication for this condition and that he underwent some physical therapy which was somewhat helpful.  He reported having flare-ups that impacted the function of his right knee and lower leg.  Specifically, the Veteran indicated that he usually experienced flare-ups at least twice per day and that he usually tried to stretch his knee to relieve the pain.  

Thereafter, the January 2013 VA examiner conducted a physical examination of the Veteran.  The examiner measured the Veteran's initial range of motion of his right knee and found flexion limited to 125 degrees, with objective evidence of painful motion beginning at 110 degrees and normal extension, with no objective evidence of painful motion.  The same measurements were observed after repetitive-use testing.  Although the examiner indicated that the Veteran had functional loss and/or functional impairment of his right knee/lower leg in the form of less movement than normal and pain on movement, the examiner also noted that the Veteran did not have additional limitation in range of motion of the knee/lower leg following repetitive-use testing.  The examiner noted that the Veteran had tenderness or pain to palpation for the joint line or soft tissue of his right knee.  Muscle strength was observed to be normal in all categories tested; anterior instability test results were normal; posterior instability test results were normal; and medial-lateral instability test results were normal.  The examiner did not find any evidence of recurrent patellar subluxation or dislocation and no evidence of "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  It was noted that the Veteran had a meniscus/semilunar cartilage condition resulting in frequent episodes of joint pain on the right side.  It was further noted that the Veteran had not undergone a meniscectomy nor did he exhibit any residual signs and/or symptoms of a meniscectomy.  It was noted that the Veteran had not undergone a total knee replacement or any arthroscopic knee surgery.  No right knee scars were observed on examination.  The examiner found no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the Veteran's right knee.  The examiner reported that the Veteran occasionally used a brace to assist with ambulation.  

Regarding the functional impact of the Veteran's right knee disorder on his ability to work, the examiner indicated that physical evaluation of the Veteran's right knee revealed mild limited range of motion of the right knee due to pain, with normal orthopedic and neurological testing.  The examiner also stated that imaging showed minimal degenerative changes in the anterior horn of the right meniscus.  The examiner concluded that the Veteran's right knee disorder would impact his ability to work but would not preclude him from working a sedentary or light physical job.  The examiner also concluded that the severity of the Veteran's right knee disorder would not preclude him from obtaining or maintaining gainful employment.

Based on the evidence of record, the Board finds that the Veteran is entitled to a 10 percent rating, but not higher, for his right knee minimal degenerative changes of the medial meniscus.  Throughout this appeal, the Veteran's right knee has exhibited flexion ranging from 120 to 130 degrees, with pain on motion first noted at 110 degrees, and extension that was normal.  This range of motion did not decrease on repetitive testing.  

The medical evidence of record does not show that the Veteran's right knee pain limited flexion to 30 degrees or less.  Pain was taken into account by the VA examiners, who specifically stated that there was evidence was pain with motion and upon repetitive motion testing.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based on loss of motion).  Accordingly, the preponderance of the evidence of record does not show that the Veteran ever experienced pain of the right knee which caused additional functional loss beyond that contemplated by a 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Additionally, the Board has considered whether the Veteran is entitled to an additional or separate disability rating for his right knee minimal degenerative changes of the medial meniscus under other diagnostic codes relating to the knee.  However, Diagnostic Code 5261 is not for application because there is no indication that the Veteran has any limitation of right knee extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  All three VA examinations revealed normal extension to zero degrees with no objective evidence of any painful motion.  

Similarly, there is no evidence that the Veteran has ankylosis in his right knee, that he has symptomatic dislocation and/or removal of semilunar cartilage in his right knee, that he has any impairment of the tibia or fibula in his right leg, or that there is genu recurvatum in his right knee.  As these conditions are not shown on examination, application of the other diagnostic codes relating to the knee is not warranted.  38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5261-03 (2015). 

The assignment of a separate rating of 10 percent based on instability is also not warranted for the Veteran's right knee minimal degenerative changes of the medial meniscus.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  Specifically, the July 2010 VA examiner found no evidence of instability and the January 2013 VA examiner did not find any evidence of recurrent patellar subluxation or dislocation based on normal instability, posterior instability, and medial-lateral instability test results.

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Id.; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected right knee disorder is evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Thun, 22 Vet. App. at 115.  

During the course of this appeal, the Veteran's service-connected right knee minimal degenerative changes of the medial meniscus has been manifested by decreased range of motion and pain.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the service-connected right knee disorder is congruent with the disability picture represented by a 10 percent disability rating for painful or limited motion of a major joint.  A rating in excess of 10 percent is provided for certain manifestations of his right knee disability, such as moderate right knee recurrent subluxation or lateral instability, right leg flexion limited to 30 degrees, or right leg extension limited to 15 degrees.  However, the evidence of record demonstrates that those manifestations are not present here.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there have been fluctuations in the manifestations of the Veteran's service-connected right knee minimal degenerative changes of the medial meniscus, the evidence shows no distinct periods of time during the course of this appeal during which the Veteran's service-connected right knee minimal degenerative changes of the medial meniscus has varied to such an extent that a rating greater or less than the rating assigned herein.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); cf. 38 C.F.R. § 3.344 (2013) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  

In summary, the preponderance of the evidence shows that the Veteran's service-connected right knee minimal degenerative changes of the medial meniscus, warrants an evaluation of 10 percent, but no higher.  Accordingly, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for a gastrointestinal disorder, to include diverticulitis, is denied.

An initial evaluation in excess of 10 percent for a right knee disorder is denied.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Board Hearing

In January 2011, the Veteran submitted a statement in lieu of a substantive appeal to the Board (VA Form 9) concerning his claim of entitlement to service connection for hepatitis C.  He requested to appear at a hearing before the Board, to be held at the Buffalo RO.  

In the March 2011 Certification of Appeal, the RO noted that a "Travel Board hearing [was] requested."  As the RO has not taken any further action to schedule the Veteran for his requested hearing, the Veteran must be contacted and asked to clarify whether he still wishes to provide testimony regarding his hepatitis C claim and possibly his TDIU claim at a hearing before the Board.  If the Veteran responds in the affirmative, the RO must schedule the Veteran for an appropriate hearing before the Board. 

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to present testimony at a Board hearing. 

2. If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


